IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,662-01


                            EX PARTE DANIEL HENLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1603141-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to arson and was

sentenced to seven years’ imprisonment.

        Applicant contends that he was wrongly convicted of a first degree felony and that he did not

receive pre-sentence jail time credit. Applicant’s claim concerning his conviction is denied. TEX .

PENAL CODE § 28.02(d)(2). His claim concerning pre-sentence jail time credit is dismissed. Ex parte

Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004) (the appropriate remedy for obtaining

pre-sentence jail time credit is to present the issue to the trial court by way of a nunc pro tunc motion,
                                                                                                      2

and if the trial court fails to respond, to seek relief in the Court of Appeals by way of a petition for

a writ of mandamus). Accordingly, this application is denied in part and dismissed in part. Ex parte

Deeringer, 210 S.W.3d 616, 617-18 (Tex. Crim. App. 2006).



Filed: June 30, 2021
Do not publish